IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 21,2009

             STATE OF TENNESSEE v. SEDRIC LAMONT HOLT

            Direct Appeal from the Criminal Court for Davidson County
                    No. 2007-B-1043     Steve R. Dozier, Judge




                 No. M2008-02052-CCA-R3-CD - Filed July 23, 2010


A Davidson County Grand Jury returned an indictment against Defendant, Sedric Holt, for
nine counts of aggravated robbery. Defendant subsequently pled guilty to five counts of
robbery, all Class C felonies. The trial court sentenced Defendant as a Range I, standard
offender, to five years each in counts two, three, seven, and eight, and four years in count
four. Counts two and three were ordered to be served concurrently with each other and
consecutively to count four. Counts seven and eight were ordered to be served concurrently
with each other and consecutively to counts two, three, and four for an effective fourteen-
year sentence in the Department of Correction. On appeal, Defendant argues that his
sentence is excessive and that he should have been granted an alternative sentence. After a
thorough review, we affirm the judgments of the trial court.

  Tenn. R. App. P. Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
R OBERT W. W EDEMEYER, JJ., joined.

Ashley Preston, Nashville, Tennessee, for the appellant, Sedric Lamont Holt.

Robert J. Cooper, Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Victor S. (Torry) Johnson III, District Attorney General; Pamela Anderson,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                                        OPINION

I. Background
        Initially, we note that the transcript of the guilty plea acceptance hearing is not
included in the record on appeal. This Court has observed that “a transcript of the guilty plea
hearing is often (if not always) needed in order to conduct a proper review of the sentence
imposed.” See State v. Keen, 996 S.W.2d 842, 844 (Tenn. Crim. App. 1999). “Therefore, the
facts surrounding Defendants’ convictions may only be gleaned from the presentence report
and the testimony presented at the sentencing hearing.” State v. Jospeh Scott Tayes, No.
M2008-01101-CCA-R3-CD, 2009 WL 3673053 (Tenn. Crim. App. Nov. 4, 2009)(app.
denied April 14, 2010). The presentence report contains an “Official version” of the
following facts underlying the charges in this case:

       THE FOLLOWING WAS TAKEN FROM A SUMMARY OF EVENTS
       POLICE REPORT FOUND IN THE DISTRICT ATTORNEY’S CRIMINAL
       BLUE FILE. BETWEEN DECEMBER 2006 AMD JANUARY 2007 THERE
       WAS A SERIES OF ROBBERIES THAT OCCURRED IN NASHVILLE,
       DAVIDSON COUNTY. THE SUSPECTS WERE DESCRIBED AS MALE
       BLACKS. THE METHOD OF OPERATION WAS THAT THE SUSPECT
       USED HANDGUNS AND CHEMICAL SPRAY. MOST OF THE
       ROBBERIES WERE COMMITED [SIC] AGAINST PERSONS OF ASIAN
       DESCENT. THE SUSPECTS WOULD SPRAY THE VICTIMS IN THE
       FACE WITH CHEMICAL SPRAY TO CONCEAL THEIR IDENTITY. ON
       12/26/06 AT APPROXIMATELY 6:20 P.M., TWO MALE BLACK
       SUBJECTS ENTERED THE HOUSE OF CHOY LOCATED AT 3825
       DICKERSON PIKE. THE SUSPECTS WERE ARMED WITH HANDGUNS
       AND CHEMICAL SPRAY. THE SUSPECTS SPRAYED THE VICTIMS
       WITH CHEMICAL SPRAY. THE SUSPECTS TOOK PROPERTY FROM
       THE BUSINESS AS WELL AS PROPERTY FROM THE TWO VICTIMS.
       THE SUSPECTS ALSO TOOK A 1998 GREEN 2 DOOR HONDA CIVIC.
       THE VICTIMS REPORTED A LARGE AMOUNT OF MONEY TAKEN IN
       EXCESS OF $8,000.00

       ON 01/12/2007 AT APPROXIMATELY 7:15 P.M., A MALE BLACK
       SUBJECT AND A FEMALE SUBJECT ENTERED ANGEL NAILS
       LOCATED AT 450 DONELSON PIKE. THE MALE BLACK SUSPECT
       USED CHEMICAL SPRAY ON THE VICTIM AND THEN TOOK
       PROPERTY FROM THE BUSINESS. THE PROPERTY WAS U.S.
       CURRENCY BELIEVED TO BE APPROXIMATELY $500.00. THE
       BLACK MALE SUSPECT AND THE BLACK FEMALE SUSPECT RAN
       OUT OF THE BUSINESS TOGETHER.




                                              -2-
ON 01/20/2007 AT APPROXIMATELY 6:16 P.M., TWO MALE BLACK
SUBJECTS ENTERED THE JACKSON HEWITT TAX SERVICE
LOCATED AT 922 MAIN STREET. THE SUSPECTS WERE ARMED
WITH A HANDGUN AND CHEMICAL SPRAY. THE SUSPECTS USED
CHEMICAL SPRAY ON THE VICTIMS AND TOOK PROPERTY TO
INCLUDE A BLACK POCKETBOOK AND CELLPHONES. THE
SU SPEC TS LEFT TH E B U SIN ESS.      O N 01/20/2007 A T
APPROXIMATELY 9:20 P.M., TWO BLACK MALE SUSPECTS
ENTERED THE CHINA BUFFET LOCATED AT 5336 CHARLOTTE
PIKE. THE SUSPECTS WERE ARMED WITH A HANDGUN AND
CHEMICAL SPRAY. THE SUSPECTS SPRAYED THE VICTIM AND
TOOK PROPERTY FROM THE BUSINESS. THE PROPERTY WAS U.S.
CURRENCY BELIEVED TO BE $500.00. THE SUSPECTS WERE SEEN
LEAVING IN A BLACK PONTIAC AZTEC WITH TEMPORARY TAGS.

THE DESCRIPTION OF THE SUSPECTS ON THE ABOVE ROBBERY
CASES WERE VERY SIMILAR IN RELATION TO HEIGHT AND
WEIGHT.

ON 01/03/2007 THE VEHICLE THAT WAS TAKEN IN THE HOUSE OF
CHOY ROBBERY (GREEN 2 DOOR HONDA CIVIC) WAS RECOVERED
AT CLAIBORNE AND LAFAYETTE STREET. THE VEHICLE WAS
FOUND RUNNING WITH THE DRIVER DOOR OPEN. THERE WAS NO
MONEY FOUND IN THE VEHICLE.

ON 01/04/07 A CELL PHONE WAS FOUND IN THE VEHICLE THAT DID
NOT BELONG TO MR. AND MRS. CHOY. AN INVESTIGATION WAS
CONDUCTED AS TO THE OWNER OF THE PHONE AND THE PHONE
BELONGED TO A DONSLERAY BRADY. SHE STATED THAT THE
PHONE WAS HERS AND THAT THE FATHER OF HER BABY HAD
BEEN USING IT.

ON 01/17/07, DETECTIVES TALKED TO ANTHONY LAMPKINS.
ANTHONY WAS QUESTIONED ABOUT THE CELL PHONE AND THE
RECOVERED STOLEN VEHICLE. HE STATED THAT HE HAD GOT
THE VEHICLE FROM A PERSON NAMED ERIC HOLT. HE STATED
THAT ERIC HOLT GOES TO MAPLEWOOD AND IDENTIFIED HIM
FROM A STUDENT I.D. PICTURE.




                            -3-
ON 01/19/07 ERIC HOLT WAS INTERVIEWED AT MAPLEWOOD HIGH
SCHOOL. HE WAS QUESTIONED ABOUT THE STOLEN GREEN
HONDA CIVIC. ERIC STATED THAT HE HAD GOTTEN THE VEHICLE
FROM A PERSON NAMED RUSSELL AND ANOTHER PERSON
NAMED SEDRIC LAMONT HOLT. HE STATED THAT THEY ROBBED
SOME CHINESE PEOPLE AND TOOK THEIR VEHICLE. ERIC STATED
THAT THEY BOTH STAY AT 1017 EDGEHILL AVENUE. HE STATED
THAT THEY COUNTED OUT $17,557.00 IN CASH OUT ON THE BED.
ERIC STATED THAT HE SAW A DRIVER [SIC] LICENSE CREDIT
CARD. ERIC STATED THAT THEY WENT TO HICKORY HOLLOW
MALL WENT SHOPPING. ERIC STATED THAT THEY TOLD HIM
THAT THEY USED PEPPER SPRAY WHEN THEY ROBBED THE
CHINESE PEOPLE.

ERIC STATED THE NEXT DAY THAT RUSSELL AND OTHERS WENT
AND BOUGHT A BLACK TRUCK (AZTEC) WITH PROCEEDS FROM
THE ROBBERY. HE STATED THAT THEY BOUGHT THE AZTEC ON
CHARLOTTE AVENUE. ERIC STATED THAT RUSSELL HAS TIES TO
THE 5 DUEVE HOOVER GANGSTA CRIPS THAT HE STARTED A
SMALLER GROUP CALLED THE “CRIME BOSS FAMILY.” RUSSELL
ALONG WITH OTHERS HAVE TATTOOS INDICATING THAT THEY
BELONG TO THE “CRIME BOSS FAMILY.” ERIC ALSO INDICATED
THAT RUSSELL HAD A LINCOLN CONTINENTAL THAT IS BLACK
AND MAROON IN COLOR.

ON 01/19/07 DETECTIVES DROVE BY 1017 EDGEHILL AVENUE AND
OBSERVED A BLACK PONTIAC AZTEC AND A BLACK AND
MAROON LINCOLN CONTINENTAL.          BOTH VEHICLES HAD
TEMPORARY TAGS. DETECTIVE WENT TO THE CHARLOTTE PARK
AREA TO CHECK WITH CAR DEALERSHIPS TO SEE IF ANYONE HAD
PURCHASED A BLACK PONTIAC AZTEC. DETECTIVE CHECK [SIC]
WITH CHARLOTTE AVE AUTO SALES AT 3718 CHARLOTTE
AVENUE. THE MANAGER ADVISED DETECTIVE THAT A CAR
FITTING THAT DESCRIPTION WAS SOLD TO A PERSON NAMED
RUSSELL HAMBLIN. ON 01/24/2007 DETECTIVES RE-INTERVIEWED
ERIC HOLT. ERIC STATED THAT SEDRIC HOLT WENT TO WHITES
CREEK HIGH SCHOOL AND ALSO PEARL COHN. DETECTIVES
WENT TO WHITES CREEK HIGH SCHOOL AND FOUND THAT THERE
WERE NO PICTURES ON FILE FOR SEDRIC HOLT. DETECTIVES
CALLED GALLATIN HIGH SCHOOL AND FOUND WHERE SEDRIC

                           -4-
HOLT HAD A PICTURE ON FILE. THIS PICTURE WAS SENT AND A
PHOTO LINE-UP WAS CREATED.

ON 01/25/07 A PHOTO LINE-UP WAS SHOWN TO MR. MICHEAL
CHOY. MR. CHOY IDENTIFIED SEDRIC HOLT AS ONE OF THE
SUSPECTS THAT ROBBED HIM ON 12/26/06. A WARRANT WAS
OBTAINED ON SEDRIC HOLT FOR AGGRAVATED ROBBERY ON
01/25/07 MEMBERS OF THE METROPOLITAN NASHVILLE POLICE
DEPARTMENT CONDUCTED SURVEILLANCE AT 1017 EDGEHILL
AVENUE. THE BLACK PONTIAC AZTEC WAS OBSERVED LEAVING
THE RESIDENCE. IT WAS STOPPED AT 11 TH AVENUE NORTH AND
JO JOHNSTON AVENUE. KATHERINE HOLT WAS DRIVING AND
CARRIE HOLT WAS ON THE PASSENGER SIDE. KATHERINE HOLT
STATED THAT SHE DI D NOT HAVE A VALID DRIVERS LICENSE.
KATHERINE AND CARRIE HOLT CAME TO THE NORTH PRECINCT
AND WERE INTERVIEWED. THE BLACK PONTIAC AZTEC WAS
TOWED TO THE METRO IMPOUND LOT.

KATHERINE HOLT WAS INTERVIEWED. SHE STATED THAT THE
BLACK PONTIAC BELONGS TO DAVIDA HOLT AND THAT RUSSELL
HAMBLIN IS HER BOYFRIEND. SHE STATED THAT ON THE NIGHT
IN QUESTION (12/26/06), DAVIDA, CARRIE, SEDRIC, RUSSELL, AND
ERIC WENT SHOPPING AT THE HICKORY HOLLOW MALL. SHE
STATED THAT SHE OVERHEARD RUSSELL AND SEDRIC SAY THAT
THEY STRUCK IT BIG AND WANTED TO GO SHOPPING.
KATHERINE HAS A TATTOO ON HER NECK WITH THE LETTERS
“CBF” INDICATING THAT IT STOOD FOR “CRIME BOSS FAMILY.”
KATHERINE IDENTIFIED HER SON FROM THE PICTURE THAT WAS
SHOWN AND ALSO ANOTHER VIDEO SURVEILLANCE PHOTO
INVOLVING ANGELS NAILS.

CARRIE HOLT WAS INTERVIEWED. SHE STATED THAT ON 12/26/06
SHE WAS PRESENT WHEN RUSSELL AND OTHERS COUNTED
MONEY OUT ON THE BED. SHE STATED THAT IT WAS THOUSANDS
OF DOLLARS. SHE ALSO STATED THAT THEY WENT SHOPPING ON
12/26/06 AT THE HICKORY HOLLOW MALL. CARRIE STATES
RUSSELL HAMBLIN AND SEDRIC HOLT HAVE BEEN ROBBING
CHINESE PEOPLE BECAUSE THEY HAVE MONEY. SHE ALSO
STATED THAT THEY TOLD HER IF THE VICTIMS DID NOT
COOPERATE THEY WOULD MACE THEM. SHE ALSO STATED THAT

                             -5-
THEY HAD MENTIONED A CHINESE RESTAURANT, A CHECK
CASHING PLACE, AND AN INSURANCE PLACE. SHE STATED THAT
THEY HAVE WEAPONS, INCLUDING SEMI AUTOMATICS, RIFLES,
SHOTGUNS AND REVOLVERS.

ON 01/26/2007 SEDRIC HOLT CAME TO THE NORTH PRECINCT AND
TALKED TO DETECTIVES. HE WAS PLACED UNDER ARREST AND
MIRANDIZED. HE ADMITTED TO ROBBING THE FOLLOWING
BUSINESSES: HOUSE OF CHOY, ANGEL NAILS, JACKSON HEWITT,
AND CHINA BUFFET. HE WENT INTO DETAIL AS TO HIS
INVOLVEMENT IN THE ROBBERIES AS WELL AS IMPLICATING
OTHERS. HE IMPLICATED RUSSELL HAMBLIN IN ALL THE
ROBBERIES. HE STATED THAT RUSSELL WENT IN WITH HIM AT
THE HOUSE OF CHOY. HE STATED THAT THERE WAS A LARGE
AMOUNT OF MONEY TAKEN. SEDRIC STATED THAT AFTER THE
ROBBERY RUSSELL WENT TO A CAR LOT ON CHARLOTTE AVENUE
AND USED THE PROCEEDS FROM THE HOUSE OF CHOY TO BUY A
BLACK PONTIAC AZTEC. SEDRIC STATED THAT RUSSELL DROVE
ON THE ON THE [SIC] OTHER ROBBERIES.

ON 01/26/07 DETECTIVES WERE ADVISED THAT RUSSELL HAMBLIN
HAD BEEN DETAINED AT 1017 EDGEHILL AVENUE. RUSSELL
HAMBLIN AGREED TO TALK TO DETECTIVES AND WAS TAKEN TO
THE NORTH PRECINCT.        RUSSELL HAMBLIN DENIED ANY
INVOLVEMENT OF ANY ROBBERIES. HE WAS ASKED ABOUT HOW
HE PAID FROM THE VEHICLES THAT HE PURCHASED AND HE
STATED THAT HE PURCHASED THEM FOR ILLEGAL DRUG SALES.
HE STATED THAT HE DID NOT HAVE A JOB. HE WAS ASKED
ABOUT BEING ON PROBATION. HE STATED THAT HE WAS ON
PROBATION AND THAT HE THOUGHT HE HAD BEEN REVOKED
BECAUSE HE HAD CAUGHT A CHARGE FOR DRIVING ON A
SUSPENDED DRIVERS LICENSE. MR. HAMBLIN STATED THAT HE
WAS ON PROBATION FOR ROBBERY. MR. HAMBLIN WAS TOLD
THAT HE HAD NO OUTSTANDING WARRANTS ON HIM AND HE
WAS FREE TO GO ON 01/31/07. DAVIDA HOLT, THE GIRLFRIEND OF
RUSSELL HAMBLIN WAS ARRESTED ON AN OUTSTANDING
WARRANT FOR THE ROBBERY OF ANGEL NAILS. SHE WAS
IDENTIFIED AS THE FEMALE THAT WAS WITH SEDRIC HOLT WHEN
THE BUSINESS WAS ROBBED.



                            -6-
ON 02/01/07 RUSSELL HAMBLIN WAS ARRESTED FOR DRIVING ON
A SUSPENDED DRIVERS LICENSE.

RUSSELL HAMBLIN’S PROBATION OFFICER WAS NOTIFIED ABOUT
RUSSELL HAMBLIN’S ARREST, AND A PROBATION VIOLATION
WARRANT WAS ISSUED. ON 02/23/07 RUSSELL HAMBLIN WAS
ARRESTED AT 6116 NEW YORK AVENUE APARTMENT C. HE WAS
BROUGHT TO THE NORTH PRECINCT AND INTERVIEWED. HE
DENIED ANY INVOLVEMENT IN THE ROBBERIES. HE STATED
THAT HE HAD BEEN STAYING AT 55 SOUTH 6 TH STREET WITH HIS
BABY’S MOTHER.

ON 02/23/07 DAVIDA HOLT WAS INTERVIEWED AT THE NORTH
PRECINCT. SHE GAVE A STATEMENT. SHE STATED THAT SHE
WAS PRESENT THE NIGHT WHEN THE MONEY WAS COUNTED OUT
AT 1017 EDGEHILL AVENUE, SHE STATED THAT THEY HAD
PARKED THE GREEN CAR DOWN THE ROAD FROM WHERE THEY
WERE STAYING. SHE STATED THAT SHE SAW CREDIT CARDS AND
IDENTIFICATIONS BELONGING TO CHINESE PEOPLE. SHE STATED
THAT SEDRIC HAD A GUN. SHE STATED THAT THE AMOUNT THAT
WAS COUNTED WAS $17,000.00. DAVIDA SAID THAT AFTER THEY
COUNTED ALL THE MONEY ALL OF THE OTHER ITEMS WERE
THROWN IN THE DUMPSTER. RUSSELL TOLD HER THAT HE
SPRAYED THE MALE CHINESE VICTIM WITH MACE AND TOLD
SEDRIC TO GET THE KEYS OUT OF THE VICTIMS POCKET. SHE
ALSO SAID THAT RUSSELL ARRIVED AT THE APARTMENT FIRST
AND HE KEPT LOOKING OUT OF THE WINDOW WONDERING
WHERE SEDRIC WAS. DAVIDA SAID THAT SEDRIC CALLED
RUSSELL TWO DIFFERENT TIMES FROM PAYPHONES BECAUSE HE
WAS LOST. HE WAS WANTING TO “DITCH” THE STOLEN CAR, BUT
RUSSELL YELLED AT HIM TO STICK WITH THE PLAN AND COME
TO THE APARTMENT.

DAVIDA STATED THAT SHE WENT SHOPPING WITH THEM THAT
NIGHT. SHE STATED THAT THE NEXT DAY RUSSELL HAMBLIN
AND OTHERS WENT TO CHARLOTTE AVENUE AND PURCHASED A
BLACK PONTIAC AZTEC. SHE ALSO STATED THAT THEY WENT TO
WALMART AND PURCHASED A LARGE SAFE. SHE STATED THAT
THE SAFE WAS PURCHASED AT WALMART ON NOLENSVILLE
ROAD. DAVIDA STATED THAT THE SAFE WAS TAKEN TO 550

                           -7-
SOUTH 6TH STREET. DAVIDA SAID TAT RUSSELL WENT TO SUPER
D’S NIGHTCLUB THE WEEKEND OF THE ROBBERY AND HE WAS
BUYING DRINKS AND FLASHING SO MUCH MONEY THAT THE
OWNER TOLD HIM THAT HE BETTER PUT HIS MONEY AWAY. IN
AN INTERVIEW, HAMBLIN TALKED ABOUT BEING AT SUPER D’S
NIGHTCLUB. WHEN RUSSELL HAMBLIN WAS ARRESTED A PIECE
OF PAPER WAS FOUND WITH INFORMATION ABOUT THE “CRIME
BOSS FAMILY.” ONE OF THE NOTATIONS SAID THAT WAYNE
HOLT HAD BEEN DROPPED AS A MEMBER. DAVID WAS ASKED
ABOUT THIS AND SHE SAID THAT WAYNE IS ERIC HOLT. RUSSELL
HAD HEARD THAT HE HAD TALKED TO THE POLICE, SO HE WAS
NO LONGER A MEMBER OF THE “CRIME BOSS FAMILY.” ANOTHER
NOTATION SAID THAT THE “CRIME BOSS FAMILY” WAS FIRST
NOTICED BY AUTHORITIES ON 01/26/07 AND IT ALSO SAID THAT
ONE OF THE MOST HATED THINGS WERE THE POLICE.
ACCORDING TO THE PAPER THE GROUP WAS STARTED
NOVEMBER 2006.

ON OR ABOUT 02/16/07 DAVIDA STATED THAT SHE OBSERVED
THIS SAFE AT 550 SOUTH 6TH STREET. SHE STATED THAT RUSSELL
TOLD HER THE REASON HE BOUGHT THE SAFE WAS TO KEEP THE
MONEY IN THE SAFE AND TO KEEP THE OTHER PEOPLE HE
ASSOCIATED WITH FROM STEALING IT FROM HIM. DAVIDA ALSO
STATED THAT THE SAFE WAS BOUGHT WITH PROCEEDS FROM
THE HOUSE OF CHOY ROBBERY.

ON OR ABOUT 02/21/07 DAVIDA STATED THAT RUSSELL TOLD HER
THAT HE THOUGHT HIS BABY’S MOTHER, SHARDEA TAYLOR HAD
BEEN STEALING MONEY FROM HIS SAFE.

BASED ON THE TOTALITY OF THE CIRCUMSTANCES IT IS
BELIEVED THAT RUSSELL HAMBLIN HAS BEEN INVOLVED IN
CRIMINAL ACTIVITY INCLUDING AGGRAVATED ROBBERY AND
ILLEGAL DRUG SALES.

THE METHOD OF OPERATION OF THE ROBBERIES ARE VERY
SIMILAR WHERE THE SUSPECTS USED MACE AND A HAND GUN.
THE SUSPECTS USUALLY TARGETED PERSONS OF ASIAN
DESCENT. WITNESSES HAVE GIVEN STATEMENTS IMPLICATING
RUSSELL HAMBLIN AND OTHERS IN      CRIMINAL ACTIVITY

                            -8-
INCLUDING AGGRAVATED ROBBERY. RUSSELL HAMBLIN HAS
ADMITTED TO SELLING ILLEGAL DRUGS AND USING [SIC] THE
AGGRAVATED ROBBERY. RUSSELL HAMBLIN HAS ADMITTED
THAT HE HAS NO OTHER MEANS OF INCOME FROM A LEGITIMATE
WORK PLACE. INFORMATION WAS RECEIVED THAT A SAFE WAS
PURCHASED TO CONCEAL PROCEEDS FROM CRIMINAL ACTIVITY
SUCH AS AGGRAVATED ROBBERY AND ILLEGAL DRUG SALES.
RUSSELL HAMBLIN HAS ADMITTED THAT HE IS A GANG MEMBER.

ON 02/03/07, A SEARCH WARRANT WAS EXECUTED AT 550 SOUTH
6th STREET. MEMBERS OF THE METROPOLITAN NASHVILLE
POLICE DEPARTMENT ANNOUNCED THEIR PRESENCE AND
KNOCKED ON THE DOOR. IT WAS ANNOUNCED THAT POLICE
WERE PRESENT AND THAT A SEARCH WARRANT WAS TO BE
SERVED. SEVERAL MINUTES WENT BY BEFORE ENTRY WAS
MADE. THE APARTMENT WAS CLEARED AND A SAFE WAS FOUND
UPSTAIRS IN A BEDROOM CLOSET. PAPERS WERE FOUND AT THE
APARTMENT INDICATING THAT RUSSELL HAMBLIN WAS
RECEIVING MAIL AT 550 SOUTH 6 TH STREET. THE SAFE WAS
PRINTED AND PHOTOGRAPHED. THE SAFE WAS OPENED AND
NOTHING WAS FOUND. THE SAFE WAS IN AN UPSTAIRS CLOSET,
WHICH IS EXACTLY WHERE DAVIDA HOLT SAID IT WOULD BE.

SHARDEA TAYLOR ARRIVED AT 550 SOUTH 6 TH STREET AND
INQUIRED ABOUT ENTRY INTO HER APARTMENT. SHE WAS
ADVISED THAT A SEARCH WARRANT WAS EXECUTED AND THAT
NO ONE ANSWERED THE DOOR AND ENTRY WAS MADE.
DETECTIVES TALKED TO HER ABOUT RUSSELL HAMBLIN. SHE
STATED THAT RUSSELL HAMBLIN IS THE FATHER TO AT LEAST
ONE OF HER CHILDREN. SHE STATED THAT HE HAS NOT BEEN
THERE IN ABOUT A WEEK. DETECTIVES ASKED ABOUT THE SAFE
AND SHE STATED THAT RUSSELL BROUGHT THE SAFE OVER TO
HER APARTMENT ABOUT THE SAME TIME HER CHILD WAS BORN.
HER CHILD WAS BORN ON OR ABOUT 12/31/06. SHE WAS ASKED
WHY HE BROUGHT IT OVER AND SHE STATED THAT SHE DID NOT
KNOW.

DETECTIVES ASKED HER IF SHE WAS FAMILIAR WITH DAVIDA
HOLT AND SHE STATED THAT SHE KNEW HER BUT DID NOT HAVE
ANYTHING TO DO WITH HER. DETECTIVES NOTICED THAT THE

                          -9-
       VEHICLE SHARDEA AND HER BROTHER ARRIVED IN. THE
       VEHICLE THEY WERE DRIVING BELONGED TO DAVIDA HOLT.
       DETECTIVES ASKED STEVEN HOW HE KNEW DAVIDA AND HE
       STATED THAT SHE WAS A FRIEND AND THAT SHE WAS RENTING
       AN APARTMENT FROM HIM AT 6116 NEW YORK AVENUE. STEVEN
       ALSO STATED THAT HE WAS FAMILIAR WITH RUSSELL HAMBLIN.
       HE STATED THAT HE CAUGHT A GUN CHARGE WHILE BEING
       ASSOCIATED WITH HIM BASED ON THE REPORTS, WITNESS
       STATEMENTS, AND CONFESSIONS, IT IS BELIEVED THAT RUSSELL
       LENOX HAMBLIN AND SEDRIC LAMONT HOLT ROBBED THE
       HOUSE OF CHOY AT 3825 DICKERSON PIKE. SEDRIC ADMITTED TO
       HIS INVOLVEMENT AND IMPLICATED RUSSELL LENOX HAMBLIN.

       WITNESSES INCLUDING ERIC HOLT, CARRIE HOLT, KATHERINE
       HOLT, AND DAVIDA HOLT WERE EITHER PRESENT WHEN MONEY
       WAS COUNTED FROM THE HOUSE OF CHOY ROBBERY OR HEARD
       RUSSELL HAMBLIN AND SEDRIC HOLT DISCUSSING ROBBERIES
       INCLUDING CHINESE RESTAURANTS.

       Sentencing Hearing

      At the sentencing hearing, Donna Osborne testified that she was present during the
robbery of the Angel Nail Salon, and she testified at co-defendant Russell Hamblin’s trial.
Ms. Osborne prepared a victim impact statement and submitted it to the trial court. She also
made the following statement:

       . . . I beg of you Judge Dozier, to think about your loved ones, your wife or
       children that are just going to get their nails done, just run a normal errand.
       And, the thought of them being present during a robbery and having a gun
       pointed at one of their heads, not knowing if I was going to die.

       All I could think of was my loving husband and I have a - - I had a sixteen year
       old son at the time. He’s older now, of course. You know, I wondered if I
       would ever get to see my friends and family again or ever see my son’s life
       fulfilled. Uh - - I want everyone in this courtroom to realize that in my opinion
       this is a poor waste of a human being sitting over there right now.

       He has been found guilty . . . said he was guilty of numerous crimes that he
       and his friends and a family member committed over and over again. He
       obviously doesn’t care about anyone but himself.

                                             -10-
       I don’t want him out free in our society. If he is, the next time he commits a
       crime, someone might be killed. I’d rather stop a murder now instead of
       giving Holt another chance to really hurt somebody seriously. You know,
       robbing people and businesses, hurting innocent people, hurting people
       physically with punches or hitting them with pistols, you know, that’s not all
       he has done.

       He has also hurt emotionally and damaged people, myself for instance. I have
       lost all confidence in people. Everyone I see I feel is gonna hurt me or hurt my
       family members.

       I’ve gone through a very bad depression over this. Uh–I’ve lost my pride, my
       self-confidence, and sometimes I feel like I’ve lost my mind because of this
       whole ordeal.

       To you, Cedric [sic] Holt, I pray to God that you go to jail, not just for my
       sake, but, for society’s sake.

       I pray to God that you get help. And, I also pray to God that some day you’ll
       realize what you have done and you’ll ask for forgiveness because he will
       forgive you, as I will, too, today. I won’t forget you for the rest of my life, but,
       I’m a big enough person to forgive you.

        Detective Russell Thompson, of the Metropolitan Nashville Police Department,
testified that his first contact with Defendant was when Defendant turned himself in at the
North Police Precinct. He questioned Defendant, who admitted his involvement in the
crimes. However, his story about the other participants was “less than truthful.” After
informing Defendant that they knew the truth about the other participants, Defendant was
cooperative and told him the truth. Detective Thompson testified that Defendant gave
information that was helpful to the investigation. He felt that Defendant’s intelligence was
below average. Detective Thompson’s opinion was that “Russell Hamblen [sic] was the
master mind and that Sedric kind of went along with anything Russell told him.” He was not
aware that Defendant had any prior criminal history.

      Frederick Hillard is employed by Urban Housing Solutions and is the “Director of the
Academy.” He explained that the Academy is a two-year residential drug rehabilitation
program. Mr. Hillard testified that he interviewed Defendant and said that he was a good
candidate for the program. He said: “In order for me to go to the jail to interview someone,
they must write me a letter stating their interest and the reasons why they want to come to the
program. So, by reading this letter and by going to an interview, I think that he is a good

                                              -11-
candidate.” Mr. Hillard explained that the Academy is a very strict program, and Defendant
would never be alone. He said that the residents work during the day and attend classes in
the evening. He also explained that there are consequences for breaking the rules, which
includes being “put out” of the program. Mr. Hillard testified that the Academy would
transport Defendant to weekly meetings with a Community Corrections Officer.

        Defendant said that he testified at Russell Hamblin’s trial and told the court about his
own involvement in the offenses. He testified that his testimony at trial was true, and the
robberies were the idea of Russell Hamblin, who was his sister’s boyfriend. Defendant said
that he was sorry for his actions; however, he was “just following somebody and just doing
it.” He also testified that Russell Hamblin had a lot of influence over him. Now that he
knows the outcome of things, he realizes that it is not a good idea to follow someone else.
Defendant testified that after learning of the warrant for his arrest, he turned himself in and
spoke with Detective Thompson. He said that he initially lied about Mr. Hamblin’s
involvement in the offenses, and he never told Detective Thompson about his sister’s
involvement because he wanted to protect her. Defendant said that his arrest for the
robberies was the first time that he had been arrested for anything. He said that there were
threats against him and fights as a result of his testimony at Mr. Hamblin’s trial. Because of
the threats, Defendant decided not to testify at Mr. Hamblin’s upcoming sentence hearing.

         Defendant testified that he was eighteen at the time of the offenses, and he attended
school until the eleventh grade, taking special education classes. After that he was home
schooled because of surgery on his legs. He said that he did not receive any type of GED or
diploma, and he is unable to read or write. He also attended several different schools
throughout his life because he lived with different people. At one time, he was in state
custody because his mother lost custody of him. Defendant testified that he has never had
a job, and he has smoked marijuana and used ecstacy pills. He said that he was using drugs
at the time of the robberies. Defendant testified that if released into society, his intention was
to get his “life back together and stay on the right track.” It was his understanding that he
had been accepted into the Academy, and he was interested in the program.

      On cross-examination, Defendant testified that before he turned himself in, he and
Russell Hamblin discussed not using Mr. Hamblin’s name and telling police a story about
“Tez” being involved in the robberies. Defendant admitted that it was his idea to use the
name “Tez.”


II. Standard of Review




                                              -12-
       As previously stated, Defendant failed to include the transcript of the guilty plea
hearing in the record on appeal. It is the duty of the appellant to prepare a record which
conveys a fair, accurate and complete account of what transpired in the trial court with
respect to the issues which form the basis of the appeal. Tenn. R. App P. 24(b); see also
Thompson v. State, 958 S.W.2d 156, 172 (Tenn.Crim.App.1997). “In the absence of an
adequate record on appeal, we must presume that the trial court’s ruling was supported by
the evidence.” State v. Bibbs, 806 S.W.2d 786, 790 (Tenn. Crim. App. 1991).
Notwithstanding Defendant’s failure to include this transcript, we will address the issues
raised by Defendant.

            On appeal, the party challenging the sentence imposed by the trial court has the
burden of establishing that the sentence is improper. See T.C.A. § 40-35-401, Sentencing
Comm'n Comments; see also State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001). When a
defendant challenges the length, range, or manner of service of a sentence, it is the duty of
this Court to conduct a de novo review on the record with a presumption that the
determinations made by the court form which the appeal is taken are correct. T.C.A. § 40-
35-401(d). This presumption of correction, however, “‘is conditioned upon the affirmative
showing in the record that the trial court considered the sentencing principles and all relevant
facts and circumstances.’” State v. Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991)). “If, however, the trial court applies
inappropriate mitigating and/or enhancement factors or otherwise fails to follow the
Sentencing Act, the presumption of correctness fails,” and our review is de novo. Carter, 254
S.W.3d at 345 (quoting State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992);
State v. Pierce, 138 S.W.3d 820, 827 (Tenn. 2004)).

       In conducting a de novo review of a sentence, this Court must consider (a) the
evidence adduced at the trial and the sentencing hearing; (b) the presentence report; (c) the
principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) evidence and information offered by the
parties on the enhancement and mitigating factors set forth in Tennessee Code Annotated
sections 40-35-113 and 40-35-114; (f) any statistical information provided by the
Administrative Office of the Courts as to Tennessee sentencing practices for similar offenses;
and (g) any statement the defendant wishes to make in the defendant's own behalf about
sentencing. T.C.A. § 40-35-210(b); see also Carter, 254 S.W.3d at 343; State v. Imfeld, 70
S.W.3d 698, 704 (Tenn. 2002).

       Tennessee's sentencing act provides:

       (c) The court shall impose a sentence within the range of punishment,
       determined by whether the defendant is a mitigated, standard, persistent,

                                              -13-
       career, or repeat violent offender. In imposing a specific sentence within the
       range of punishment, the court shall consider, but is not bound by, the
       following advisory sentencing guidelines:

       (1) The minimum sentence within the range of punishment is the sentence that
       should be imposed, because the general assembly set the minimum length of
       sentence for each felony class to reflect the relative seriousness of each
       criminal offense in the felony classifications; and

       (2) The sentence length within the range should be adjusted, as appropriate, by
       the presence or absence of mitigating and enhancement factors set out in §§
       40-35-113 and 40-35-114.

T.C.A. § 40-35-210(c)(1)-(2).

        The weight to be afforded an enhancement or mitigating factor is left to the trial
court's discretion so long as its use complies with the purposes and principles of the 1989
Sentencing Act and the trial court's findings are adequately supported by the record. Id. §
(d)-(f); Carter, 254 S.W.3d at 342-43. “An appellate court is therefore bound by a trial
court's decision as to the length of the sentence imposed so long as it is imposed in a manner
consistent with the purposes and principles set out in . . . the Sentencing Act.” Carter, 254
S.W.3d at 346. Accordingly, on appeal we may only review whether the enhancement and
mitigating factors were supported by the record and their application was not otherwise
barred by statute. See Id.

       A. Length of Sentence

        Defendant was convicted of five counts of robbery, all Class C felonies. As a Range
I offender, he was subject to a sentence of between three and six years for each conviction.
The trial court applied the following enhancement factors: the defendant possessed or
employed a firearm, explosive device, or other deadly weapon during the commission of the
offense, and the defendant had no hesitation about committing a crime when the risk to
human life was high. T.C.A. § 40-35-114 (9) and (10). As a mitigating factor, the trial court
considered Defendant’s desire for drug treatment and his “allegations of learning
difficulties.” T.C.A. § 40-35-113 (9). On appeal, Defendant argues that his sentence is
excessive because the trial court incorrectly applied the two enhancement factors. He further
argues that the trial court should have considered as a mitigating factor that he was acting at
the direction of his co-defendant during the robberies and that he gave information to police
that was helpful to the investigation.



                                             -14-
        The record reflects that the trial court considered the evidence presented at the co-
defendant’s trial, and the sentencing hearing. The court further considered the presentence
report, the principles of sentencing and the arguments as to sentencing alternatives, the nature
and characteristics of the offenses, the evidence offered by the parties on enhancement and
mitigating factors, and the potential for rehabilitation or treatment. The record in this case
supports the trial court’s finding that Defendant possessed or employed a firearm, explosive
device, or other deadly weapon during the commission of the robberies. In its sentencing
order, the trial court noted that “[t]he defendant employed a gun in the offense encompassed
in Counts two and three.” The court further noted that all of the robberies in this case
involved the use of a weapon. Likewise, the record supports the trial court’s finding that
Defendant had no hesitation about committing a crime when the risk to human life was high.
In considering the facts of the case, the trial court held:

       The facts of the case were that the Defendant along with three other co-
       defendants committed a series of robberies, using a firearm and pepper spray
       as weapons. Counts two and three involved the robbery of House of Choy on
       December 26, 2006, in which the two victims were sprayed in the face with the
       chemical spray in the pursuit of the robbery. At the trial of Russell Hamblin,
       the victim testified a gun was aimed at her as she was forced to lie on the
       ground. Mr. Choy was also robbed at gunpoint of money. The defendants
       took several thousand dollars and a vehicle. Count four involved the robbery
       of Angel Nails on January 12, 2007 in which pepper spray was also used
       against the victim and a weapon was involved, and approximately five hundred
       dollars was taken. Counts seven and eight involved the robbery of Jackson
       Hewitt Tax service on January 20, 2007, in which the defendants were armed
       with the pepper spray and a weapon. At least one victim was sprayed in the
       face and defendants took the victims’ purse and cell phones.

Donna Osborne was present during the robbery of the Angel Hair Salon. She testified at the
sentencing hearing, and she submitted a victim impact statement. As noted by the trial court,
Ms. Osborne testified “as to the negative impact the offense has had on her life, including
depression.” She also indicated to the court that a gun was held to her head during the
robbery. Therefore, the trial court properly applied enhancement factors (9) and (10).

       As for the mitigating factors, the trial court heard Detective Thompson’s testimony,
and within its discretion chose not to consider that Defendant was acting at the direction of
his co-defendant, and that he gave information that was helpful to the investigation. In fact,
the record shows that Defendant initially lied to police about the other participants in the
robberies. He and co-defendant Hamblin discussed not using Mr. Hamblin’s name and



                                              -15-
telling police a story about “Tez” being involved in the robberies. Defendant admitted that
it was his idea to use the name “Tez.”

       As for Defendant’s arguments about the weight assigned by the trial court to the
enhancement and mitigating factors, this is no longer grounds for appeal. Carter, 254
S.W.3d at 344. The record clearly shows that the trial court followed the statutory sentencing
procedure, made findings of facts that are adequately supported in the record, and gave due
consideration to the principles that are relevant to sentencing. Based on our review, we
conclude that the applicable enhancement factors considered by the trial court adequately
support the trial court's discretionary decision to impose a sentence of five years each in
counts two, three, seven, and eight, and four years in count four, which are within the
statutorily prescribed sentencing range for a Range One standard offender.

       B. Alternative Sentencing

       Defendant argues that the trial court erred in not granting him probation. Effective
June 7, 2005, our legislature amended Tennessee Code Annotated section 40-35-102(6) by
deleting the statutory presumption that a defendant who is convicted of a Class C, D, or E
felony, as a mitigated or standard offender, is a favorable candidate for alternative
sentencing. Our sentencing law now provides that a defendant who does not possess a
criminal history showing a clear disregard for society's laws and morals, who has not failed
past rehabilitation efforts, and who “is an especially mitigated or standard offender convicted
of a Class C, D or E felony, should be considered as a favorable candidate for alternative
sentencing options in the absence of evidence to the contrary.” T.C.A. § 40-35-102(5), (6).
Additionally, a trial court is “not bound” by the advisory sentencing guidelines; rather it
“shall consider” them. Id. § 40-35-102(6).

        No longer, therefore, is any defendant entitled to a presumption that he or she is a
favorable candidate for probation. Carter, 254 S.W.3d at 347. If a defendant seeks
probation, then he or she bears the burden of “establishing suitability.” Id. § 40-35-303(b).
As the Sentencing Commission points out, “even though probation must be automatically
considered as a sentencing option for eligible defendants, the defendant is not automatically
entitled to probation as a matter of law.” Id. § 40-35-303, Sentencing Comm’n. Cmts.

        The following considerations provide guidance regarding what constitutes “evidence
to the contrary:”

       (A) Confinement is necessary to protect society by restraining a defendant who
       has a long history of criminal conduct;



                                             -16-
       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence
       to others likely to commit similar offenses; or

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant.

T.C.A. § 40-35-103(1); see also Carter, 254 S.W.3d at 347. Additionally, the principles of
sentencing reflect that the sentence should be no greater than that deserved for the offense
committed and should be the least severe measure necessary to achieve the purposes for
which the sentence is imposed. T.C.A. § 40-35-103(2), (4). The court should also consider
the defendant's potential for rehabilitation or treatment in determining the appropriate
sentence. Id. § 40-35-103(5).

        In this case, Defendant was convicted of five Class C felonies. The State argues that
Defendant is not eligible for probation because his “total effective sentence is 14 years.”
However, “a defendant with a total effective sentence in excess of ten years is eligible for
probation if the individual sentences imposed for the convictions fall within the probation
eligibility requirements.” State v. Arealie Boyd, No. W2009-00762-CCA-R3-CD, 2010 WL
1240720 (Tenn. Crim. App., Mar. 30, 2010). Therefore, Defendant remains eligible for an
alternative sentence because his sentences were each ten years or less, and the offenses for
which he was convicted are not specifically excluded by statute. Id. §§ 40-35-102(6), -
303(a).

        In determining Defendant's sentence, the trial court considered Defendant's social
history, including testimony about the drug rehabilitation facility that he requested to attend,
and evidence that Defendant had been home schooled and in state custody as a minor. The
court also noted that records were introduced documenting past educational and juvenile
court issues. Concerning alternative sentencing, the trial court held:

       The evidence in the case indicated the defendant used a gun and/or pepper
       spray during the offense. In the robbery involved in Counts two and three, the
       Defendant utilized a gun and drove the victim’s car away from the scene. He
       then benefitted in the proceeds of all of the robberies. Furthermore, the
       Defendant received the benefit of a reduced plea based upon the admitted
       facts. By statute, the defendant is eligible for probation and is seeking
       alternative sentencing as to each count under the provisions

       Notwithstanding the provisions of this statute and case law, the Court is of the
       opinion that Defendant is not amenable to treatment and/or rehabilitation based

                                              -17-
       on the violent nature of the offense. Neither probation nor community
       corrections is appropriate under the violent nature of these offenses. The court
       is of the opinion that confinement is necessary to avoid depreciating the
       seriousness of the offense. T.C.A. § 40-35-103.

In considering Defendant’s sentence, the trial court also noted that Defendant “is an offender
whose record of criminal activity is extensive, as the Defendant was involved in these
multiple serious robberies.”

        The record in this case shows that Defendant was involved in nine aggravated
robberies of businesses occurring between December of 2006 and January of 2007.
Defendant ultimately pled guilty to five counts of robbery. During the robberies, the
Defendant and his co-defendants used a firearm and pepper spray. They sprayed the victims
in the face with the chemical spray in order to conceal their identity while they took property
from the businesses and the victims. During one of the robberies, the victim’s car was also
taken. The Supreme Court has held that “where, as in this case, a petitioner has been involved
in multiple armed robberies, the factor of deterrence alone is sufficient to justify the trial
court’s action in denying the petitioner for a suspended sentence.” State v. Hollingsworth,
647 S.W.2d 937, 939 (Tenn. 1983). In addition to the facts of this case, Defendant, who was
eighteen at the time of the offense, testified that he has never had a job, and he has smoked
marijuana and used ecstacy pills. Defendant said that he was using drugs at the time of the
robberies. This reflects negatively on his potential for rehabilitation.

       Based on our review, we conclude that the record amply supports the trial court's
denial of Defendant's request for alternative sentencing. Defendant is not entitled to relief
on this issue.

                                      CONCLUSION

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                                    ___________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                             -18-